UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7214


HARRY SHAROD JAMES,

                     Plaintiff - Appellant,

       v.

ROY COOPER; JOSH STEIN; KENNETH E. LASSITER; CHRIS WOODS;
STATE OF NORTH CAROLINA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03029-BO)


Submitted: August 20, 2021                                  Decided: September 27, 2021


Before FLOYD and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry Sharod James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harry Sharod James appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. James v. Cooper, No. 5:19-ct-03029-

BO (E.D.N.C. Aug. 7, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2